DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamba et al., U.S. Patent Number 9,459,706 B2, in view of Sakai, U.S. Patent Publication Number 2017/0345197 A1.

Regarding claim 1, Kamba discloses a display device (10, display device) comprising: a display that displays an image while allowing light from outside scene to be transmitted through the display (figure 4, transmissive screen); a camera (figure 4, CCD camera) that captures images of the outside scene (col. 4, lines 62-64, a camera in a direction of view in order to take a picture of an object seen in the direction of view); 

recognize a movement and position of a pointer using at least two images of the captured images captured in time series by the camera (col. 5, lines 56-60, the picture inputting section shoots of real space in real space to input the picture to the displace device and control device; col. 13, lines 35, user slides the pointing device; col. 13, lines 38-41, an amount of change in a position and direction component of the pointer device as a result of movement; col. 15, lines 5-13, user point an object  (with the object pointing section which is a position component of the picture inputting section); 
recognize a first target of the plurality of targets in the outside scene using the captured images and the first data (col. 16, lines 14-18, next a target object position calculating section can judge position information by regarding a candidate object as pointed among a plurality of candidate object identified by the picture analyzing section); 
display, on the display, a first target related image, of the plurality of target related images corresponding to the first target using the second data, the first target related image being displayed next to the first target in the outside scene that is viewed through the display (col. 13, lines 42-44, may also display an AR marker at a focus position in the picture with the user points by operating the pointing device; col. 16, line 63 – col. 17, line , 
display, on the display, related information in the first target related image when the movement or position of the pointer is within a range overlapping the first target related image (col. 12, lines 29- 51, determines display position of addition information extracted based on the position information in the picture of the identified object, when the user points an object, based on position information in the picture of the pointed object calculated by a target object positioning, display addition information in a display size, display range, which corresponds to a pointed object; col. 14, lines 3542, only a picture is displayed and a rectangular area is displayed together, the additional information receiving additional information to be displayed and displays the additional information in the rectangular area); 
change a display state of the first target related image to a first state when the one or more processors determine that the first target related image is within the imaging range of the camera (col. 12, lines 52-54, may display additional information by dynamically changing a display size in accordance with an amount of additional information).
	


Sakai discloses a display device comprising: 
a display that displays an image while allowing light from outside scene to be transmitted through the display (paragraph 0065, AR applicant activated display control unit of the terminal device start acquiring a captured image from the camera); 
a camera that captures images of the outside scene (paragraph 0032, camera captures images of surrounding environments); 
a memory configured to store a program (paragraph 0033, storage unit, storage unit includes an object data storage unit, a display table storage unit, storage unit stores information to be used for processing performed by the control unit), first data relating to a plurality of target images corresponding to a plurality of targets in the outside scene 
and one or more processors configured to execute the program so as to: recognize a movement and a position of a pointer using at least two images of the captured images captured in time series by the camera (paragraph 0039, item 122a2 contains a position and time at which the object data is displayed for the first time, determining whether to terminate the object data for display because the user has moved from the position at which the object data was displayed for the first time, therefore Examiner interprets as a recognized movement and position; paragraph 0064, input positional information); 

change a display state of the first target related image to a first state when the one or more processors determine that the first target related image is within the imaging range of the camera (paragraph 0056, transition of object data display, a state in which the terminal device is oriented toward objects, captured image containing object is displayed on the display, object data associated with the position of the object are displayed in a superimposed manner); 
and change the display state of the first target related image to a second state when the one or more processors determine that the first target related image is outside the imaging range of the camera, the second state being different from the first state (paragraph 0057, a state in which the user has moved the sight rightward from the state of 6A while holding the terminal device, the objects are located outside the frame by being shifted leftward from the display area and hence the pieces of object data are displayed in a superimposed manner so as to be arranged along the left boundary).
	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the display of information indicated by a 

Regarding claim 2, Kamba discloses wherein the one or more processors are further configured to display the first target related image while differentiating a degree of highlighting of the first target related image between the first state in which the first target related image is within the imaging range of the camera and a second state in which the first target related image is outside the imaging range of the camera (col. 13, lines 24-30, emphasizing only the additional information of the pointed object in some way so that the additional information of the pointed object can be recognized, for example letters and a display frame of additional information of a pointed object may be changed to heavy line (bold face)/color/blinking display).
Sakai further discloses paragraph 0056, transition of object data display, a state in which the terminal device is oriented toward objects, captured image containing object is displayed on the display, object data associated with the position of the object are displayed in a superimposed manner; and paragraph 0057, a state in which the user has moved the sight 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in emphasizing of information as disclosed by Kamba, the ranges for display in different states with one in a superimposed manner for objects within a display and information displayed in a superimposed manner along a boundary for objects located outside the frame as disclosed by Sakai, to generate an emphasis of more information available a different regions outside the currently viewed frame.

Regarding claim 3, Kamba discloses wherein the one or more processors are further configured to set the degree of highlighting of the first target related image larger in the first state compared with the second state (col. 13, lines 11-20, display example in the case that only additional information of a pointed object is displayed relatively large and additional information of the other object is displayed relatively small).
	Sakai discloses a state in which the terminal device is oriented toward objects, captured image containing object is displayed on the display, object data associated with the position of the object are displayed in a superimposed manner; and paragraph 0057, a state in which the user has 

Regarding claim 4, Kamba discloses wherein, when the first target is located within the imaging range, the one or more processors are further configured to display the first target related image of the first target within the imaging range on the display (col. 17, lines 55-62, position calculated different from a position of user’s intention, and a position of a different object is calculated, it can be considered to move a marker position up and down or from right to left on a screen; figure 10).
Sakai discloses wherein, when the first target is located within the imaging range, the one or more processors are further configured to display the first target related image of the first target within the imaging range on the display (figure 6A).

Regarding claims 5 and 6, they are rejected based upon similar rational as above.  Kamba further discloses a display method executed by a display device (col. 3, lines 36-46) and a non-transitory computer-readable storage medium storing a computer program that causes one or more processors, in a display device including a display (col. 3, lines 47-52).

Response to Arguments
Applicant’s arguments, see page 8, filed 07/27/2021, with respect to the rejection(s) of claim(s) 1-6 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 103, Kamba in view of Sakai.
Applicant argues Kamba fails to disclose in which a display state is changed depending on a displayed location of first target related image with respect to the imaging range of the camera.  Examiner responds Sakai discloses paragraph 0056, transition of object data display, a state in which the terminal device is oriented toward objects, captured image containing object is displayed on the display, object data associated with the position of the object are displayed in a superimposed manner; and paragraph 0057, a state in which the user has moved the sight rightward from the state of 6A while holding the terminal device, the objects are located outside the frame by being shifted leftward from the display area and hence the pieces of object data are displayed in a superimposed manner so as to be arranged along the left boundary. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/         Primary Examiner, Art Unit 2616